Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-15 are pending and they are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 rejected under 35 U.S.C. 103 as being unpatentable over Sunil (US 20210204212 A1) in view of Farzad (US 20170339196 A1).
As to claims 1 and 11, Sunil teaches a service information processing method, comprising:
receiving reply information returned by the target process in response to the polling
information (the suspend wake threshold is a duration of a time interval with suspended transmission of the polling signal, paragraphs 166-167); and
obtaining a survival status of the target process according to the reply information (wherein the processing circuitry is further configured to determine the threshold number of air activity instances based on a suspend wake threshold of the first wireless device, paragraphs [124-130]).
Sunil does not teach sending polling information to a target process of a service running in a container according to a set time interval, wherein the target process is one of a plurality of processes running in the container based on the set of parameters included in the scaling policy, a scaling action request to the service is made. However, Farzad teaches
sending polling information to a target process of a service running in a container
according to a set time interval, wherein the target process is one of a plurality of processes
running in the container (the scaling service workflow manager 224 may then make a service call to the resource service 204 that actually owns the resource to be scaled, (e.g., a software container service), to cause the scaling action to be performed. For example, the scaling service workflow manager 224 may make a request to a service construct to increase the number of tasks from five to ten. In response, the software container service may trigger an asynchronous workflow to fulfill this request, and the scaling service 202 may determine the completion of this request by periodically polling the service construct for the current capacity until the current capacity reaches ten or the timeout event occurs, paragraph [231-232]);
 based on the set of parameters included in the scaling policy, a
scaling action request to the service is made (as a result of receiving the
notification, a scaling policy associated with the alarm is obtained. The scaling policy includes a set of parameters that specify how a scalable target (e.g., dimension of a resource) should be scaled, as a result of the telemetry service alarm being triggered. Based on the set of parameters included in the scaling policy, paragraphs [15-16]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of sending polling information to a target process of a service running in a container; based on the set of parameters included in the scaling policy, a scaling action request to the service is made a according to a set time interval, wherein the target process is one of a plurality of processes running in the container as taught by into to  efficiently and adaptively satisfy their computing needs without having to host and maintain the computing infrastructure themselves.

As to claim 6, it is rejected for the same reason as claim1 above.

Claims 2 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Sunil (US 20210204212 A1) in view of Farzad (US 20170339196 A1) further in view of Misaka (US 2004/0153839 A1).
As to claims 2 and 12, Sunit and Farzad do not teach wherein the service comprises a non-critical service, the method further comprising: in a case where the target process is in a non-survival state and the target process is a process of a non-critical service, obtaining configuration information of the target process according to an add-on of the non-critical service in the container. However, teaches Misaka, teaches wherein the service comprises a non-critical service, the method further comprising: in a case where the target process is in a non-survival state and the target process is a process of a non-critical service, obtaining configuration information of the target process according to an add-on of the non-critical service in the container   (if the above-mentioned lowest-priority task is started in the idle state in order to prevent wasteful current consumption, the timer TIM 9 issues an interruption request(timer interruption request mode 42) to cancel the standby power reduction mode, paragraphs [15-16]); and
restarting the target process according to the configuration information (lowest-priority task is started in the idle state, paragraphs [15-16]).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of wherein the service comprises a non-critical service, the method further comprising: in a case where the target process is in a non-survival state and the target process is a process of a non-critical service, obtaining configuration information of the target process according to an add-on of the non-critical service in the container as taught Misaka by into Sunit and Farzad to  efficiently and adaptively satisfy their computing needs without having to host and maintain the computing infrastructure themselves.

As to claim 7, it is rejected for the same reason as claim2 above.
Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sunil (US 20210204212 A1) in view of Farzad (US 20170339196 A1) further in view of Misaka (US 2017/0031623 A1).
As to claims 3 and 13, the service comprises a critical service, the method further
comprising:
stopping the target process in a case where the target process is in a non-survival state and the target process is a process of a critical service (the method further includes a processing module, configured to: if idle redundancy resources of the deployed DCs cannot support the specified network service, adjust at least one deployed network service or at least one application object in a DC, or search for another network service of which a priority is lower than a priority of the specified network service and cancel redundancy deployment of another network service; or search for another application object of which a priority is lower than a priority of an application object that supports the specified network service and cancel redundancy deployment of the another application object, paragraph [12-15]); and
redeploying the service (adjust at least one deployed network service or at least one application object in a DC, paragraph [12-15]).
 
As to claim 8, it is rejected for the same reason as claim3 above.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sunil (US 20210204212 A1) in view of Farzad (US 20170339196 A1) further in view of Leung (US 2015/0180736 A1).
AS to claims 5 and 15, Sunit and Farzad do not teach obtaining the description information of the service from a configuration platform obtaining the description information of the service from a configuration platform; wherein, the description information being generated according to metadata information of the service, and the metadata information of the service being contained in an access request of the service sent to the configuration platform, the description information comprising resource description and program package description of service, the resource description being used for recording the resource run by the container of the service, and the program package description being used for the configuration information of the process of the service. However, obtaining the description information of the service from a configuration platform (accessing, by the service template generator, a service level agreement (SLA) metric specification, the SLA metric specification specifying a set of SLA metrics to be achieved by the service topology … wherein modifying the generic service template comprises extending an open virtualization format (OVF) package or an OVF descriptor associated with the generic service template, [77]);
wherein, the description information being generated according to metadata information of the service, and the metadata information of the service being contained in an access request of the service sent to the configuration platform, the description information comprising resource description and program package description of service, the resource description being used for recording the resource run by the container of the service, and the program package description being used for the configuration information of the process of the service (use a customer may send a request to the datacenter manager 102 for a datacenter service that specifies a particular SLA requirement, for example sending the request using a customer computing device 108. In response to the request, the datacenter manager 102 may select a service template from the service catalog that provides the requested SLA requirement, and deploy the selected service template on the datacenter 112); (platform hardware feature specified by the selected service template is available in the datacenter, paragraph[0066] Example 20 includes a method for managing service templates, the method comprising accessing, by a service template generator, a generic service template, the generic service template defining a service topology to be provided by one or more datacenter nodes of a datacenter; accessing, by the service template generator, a service level agreement (SLA) metric specification, the SLA metric specification specifying a set of SLA metrics to be achieved by the service topology … wherein modifying the generic service template comprises extending an open virtualization format (OVF) package or an OVF descriptor associated with the generic service template. Example 31 includes the subject matter of any of Examples 20-30, and further including determining, by the service template generator, available resources of the datacenter; wherein generating the one or  more specific service templates comprises restricting the specific service templates to the available resources of the datacenter, paragraph [0077]; Example 32 includes the subject matter of any of Examples 20-31, and further including receiving, by the service template generator, a service request including an SLA requirement; selecting, by the service template generator, a service template from the service template catalog based on the service request, the selected service template to provide an SLA metric corresponding to the SLA requirement of the service request; and deploying, by the service template generator, the selected service template using available resources of the datacenter, paragraph [0078] ).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of obtaining the description information of the service from a configuration platform obtaining the description information of the service from a configuration platform; wherein, the description information being generated according to metadata information of the service, and the metadata information of the service being contained in an access request of the service sent to the configuration platform, the description information comprising resource description and program package description of service, the resource description being used for recording the resource run by the container of the service, and the program package description being used for the configuration information of the process of the service as taught Leung into Sunit and Farzad to  automatically generating service templates to achieve particular SLA metrics may allow for system building, configuration, and tuning experience to be captured and reused efficiently
As to claim 10, it is rejected for the same reason as claim 5 above.

Allowable Subject Matter
Claims 4, 9 and 14are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195